DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Step 1: Line 1, “toactual” should read “to actual”
Step 2.1.: Formula 1 overlaps with its designation number on right-side of page
Step 4.4.: Line 2, the word “and” is formatted into the subscript of the “left border” variable.
Step 6: Line 5, “the error threshold” should read “an error threshold” to avoid rejection for lack of antecedent basis. 
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the 2019 PEG, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, natural phenomenon, or abstract idea; and
Step 2A is a two prong inquiry. (MPEP 2106.04(II)(A)). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. (MPEP 2106.04(a)(2)). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. (MPEP 2106.04(d))
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. (MPEP 2106.05).
Step 1: Does the claim fall within a statutory category?
Claim 1 is directed to a method, and thus such falls within the statutory category of a process. 
Step 2A, prong one: Does the claim recite a judicial exception?
Due to this application only containing a single claim, the following analysis of claim 1 is broken up according to the steps of claim 1.
Regarding Step 1, the elements as drafted and under a broadest reasonable interpretation “can be performed in the human mind, or by a human using pen and paper” (MPEP 2106.04(a)(2)(III)). For example, a person could simply draw out the nodes of different equipment entities and their corresponding connections with energy balance relations with pen and paper. 
Regarding Step 2, the elements as drafted and under a broadest reasonable interpretation “can be performed in the human mind, or by a human using pen and paper” (MPEP 2106.04(a)(2)(III)). For example, a person could mentally determine which features of the two systems are identical and what input/output variables would be needed to model those features.
Regarding Step 2.1., the elements as drafted and under a broadest reasonable interpretation are an abstract idea because they are directed to a mathematical concept of organizing and manipulating information through mathematical correlations (MPEP 2106.04(a)(2)(I)(A)(iv)).
Regarding Step 2.2., the elements as drafted and under a broadest reasonable interpretation “can be performed in the human mind, or by a human using pen and paper” (MPEP 2106.04(a)(2)(III)). For example, a person could mentally evaluate the relation between similar entities of the two systems to determine how they should be grouped.
Regarding Step 2.2.1., the elements as drafted and under a broadest reasonable interpretation “can be performed in the human mind, or by a human using pen and paper” (MPEP 2106.04(a)(2)(III)). For example, a person could mentally determine the relation between identical entities of the two systems.
Regarding Step 2.2.2., the elements as drafted and under a broadest reasonable interpretation is an abstract idea because it is directed to a mathematical concept of organizing and manipulating information through mathematical correlations (MPEP 2106.04(a)(2)(I)(A)(iv)).
Regarding Step 2.3., the elements as drafted and under a broadest reasonable interpretation “can be performed in the human mind, or by a human using pen and paper” (MPEP 2106.04(a)(2)(III)). For example, a person could mentally determine the relations between similar entities of the two systems to determine which entities are identical and how they should be modeled.
Regarding Step 3, the element “reconstructing membership functions of the scheduling model of the Linz-donawitz gas system, and transforming nodes to be merged” as drafted and under a broadest reasonable interpretation is an abstract idea because it is directed to a mathematical concept of organizing and manipulating information through mathematical correlations (MPEP 2106.04(a)(2)(I)(A)(iv)). 
Regarding Step 3.1., the element as drafted and under a broadest reasonable interpretation is an abstract idea because it is directed to a mathematical concept of organizing and manipulating information through mathematical correlations (MPEP 2106.04(a)(2)(I)(A)(iv)).  
Regarding Step 3.2., the elements as drafted and under a broadest reasonable interpretation are an abstract idea because they are directed to a mathematical concept of organizing and manipulating information through mathematical correlations (MPEP 2106.04(a)(2)(I)(A)(iv)).
Regarding Step 3.3., the element “directly determining parameters of membership functions thereof according to artificial experience and data distribution” is an abstract idea because it is directed to a mathematical concept of organizing and manipulating information through mathematical correlations (MPEP 2106.04(a)(2)(I)(A)(iv)).
Regarding Step 4, the elements as drafted and under a broadest reasonable interpretation are an abstract idea because they are directed to a mathematical concept of organizing and manipulating information through mathematical correlations (MPEP 2106.04(a)(2)(I)(A)(iv)).
Regarding Step 4.1., the elements as drafted and under a broadest reasonable interpretation are an abstract idea because they are directed to a mathematical concept of organizing and manipulating information through mathematical correlations (MPEP 2106.04(a)(2)(I)(A)(iv)).
Regarding Step 4.2., the elements as drafted and under a broadest reasonable interpretation are an abstract idea because they are directed to a mathematical concept of organizing and manipulating information through mathematical correlations (MPEP 2106.04(a)(2)(I)(A)(iv)).
Regarding Step 4.3., the elements as drafted and under a broadest reasonable interpretation are an abstract idea because they are directed to a mathematical concept of organizing and manipulating information through mathematical correlations (MPEP 2106.04(a)(2)(I)(A)(iv)).
Regarding Step 4.4., the elements as drafted and under a broadest reasonable interpretation are an abstract idea because they are directed to a mathematical concept of organizing and manipulating information through mathematical correlations (MPEP 2106.04(a)(2)(I)(A)(iv)).
Regarding Step 4.5., the elements as drafted and under a broadest reasonable interpretation are an abstract idea because they are directed to a mathematical concept of organizing and manipulating information through mathematical correlations (MPEP 2106.04(a)(2)(I)(A)(iv)).
Regarding Step 5, the elements as drafted and under a broadest reasonable interpretation are an abstract idea because they are directed to a mathematical concept of organizing and manipulating information through mathematical correlations (MPEP 2106.04(a)(2)(I)(A)(iv)).
Regarding Step 6, the elements “slightly adjusting and optimizing the transferred scheduling knowledge according to the scheduling scheme and deviation rate; since the knowledge obtained by transfer of a Linzdonawitz gas system is incomplete and inaccurate for the blast furnace gas system, further improving the robustness and accuracy of the model using the error threshold” as drafted and under a broadest reasonable interpretation “can be performed in the human mind, or by a human using pen and paper” (MPEP 2106.04(a)(2)(III)). For example, a person could simply make iterative changes to their model until the deviation of its output meets a predetermined error threshold.
Regarding Step 6.1., the elements as drafted and under a broadest reasonable interpretation “can be performed in the human mind, or by a human using pen and paper” (MPEP 2106.04(a)(2)(III)). For example, a person could simply observe that the deviation of their model is greater than an acceptable threshold, and choose to modify the model accordingly.
Regarding Step 6.2.., the elements as drafted and under a broadest reasonable interpretation are an abstract idea because they are directed to a mathematical concept of organizing and manipulating information through mathematical correlations (MPEP 2106.04(a)(2)(I)(A)(iv)). 
Accordingly, under prong one of step 2A of the 2019 PEG, claim 1 recites an abstract idea.
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
	Under step 2A prong two, examiner acknowledges that claim 1 recites additional elements, such as “A knowledge transfer-based modeling method for blast furnace gas scheduling systems” in the preamble, “extracting energy related data of the blast furnace gas system and the Linz-donawitz gas system from a database, based on the input and output variables of the models determined in step 2” in Step 3, “for nodes having relevance, conducting data collection and merge on same first” in Step 3.3., and “inputting actual scheduling data of the blast furnace gas system into the scheduling model” in Step 6. Although additional elements are recited, “A knowledge transfer-based modeling method for blast furnace gas scheduling systems” only directs the abstract idea towards a field of use, and as stated in MPEP 2106.05(h) - limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception cannot integrate a judicial exception into a practical application. The remaining additional elements are insignificant extra-solution activity, specifically pertaining to mere data input/output necessary to perform the abstract idea (MPEP 2106.05(g)) and not sufficient to integrate the judicial exception into a practical application. These additional elements must be considered individually and with the claim as a whole to determine if it integrates the judicial exception into a practical application. However, the addition of mere data gathering as well as directing the abstract idea towards a field of use, is not sufficient to integrate the claim as a whole into a practical application of the judicial exception. Therefore, claim 1 does not integrate the judicial exception into a practical application.
Step 2B: Do the claims amount to significantly more than the judicial exception? Is there an inventive concept?
Under step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea (MPEP 2106.05). Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons.
	Regarding claim 1, the recitation of additional elements within the claim are acknowledged, such as “A knowledge transfer-based modeling method for blast furnace gas scheduling systems” in the preamble, “extracting energy related data of the blast furnace gas system and the Linz-donawitz gas system from a database, based on the input and output variables of the models determined in step 2” in Step 3, “for nodes having relevance, conducting data collection and merge on same first” in Step 3.3., and “inputting actual scheduling data of the blast furnace gas system into the scheduling model” in Step 6. As discussed above with respect to Prong Two of Step 2A, although additional elements are recited, “A knowledge transfer-based modeling method for blast furnace gas scheduling systems” only directs the abstract idea towards a field of use, and as stated in MPEP 2106.05(h) - limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself. The remaining additional elements are insignificant extra-solution activity, specifically pertaining to mere data input/output necessary to perform the abstract idea (MPEP 2106.05(g)) and not sufficient to amount to significantly more than the judicial exception. As Berkheimer evidence, MPEP 2106.05(g) provides support that mere data gathering is well understood, routine, and conventional. Therefore, under Step 2B of the 2019 PEG, there are no additional limitations in the claim, considered individually or as an ordered combination, that cause the claim to amount to significantly more than the judicial exception itself.

There are no prior art rejections in this office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The closest prior art is found in reference Jin et al. (2017) “A Dynamic Causal Diagram and Constraint-based Method for Scheduling in Blast Furnace Gas System of the Steel Industry” disclosing a data-driven method for blast furnace gas scheduling by selecting the most related variables of the system to the gas tank levels and establishing relationships among those variables to be modeled and simulated using machine learning algorithms. This disclosure differs from that of the present application in that it does not teach the specific formulas disclosed in steps 1-6 of the claims, specifically pertaining to knowledge transfer-based modeling techniques.
Zhao et al. (2013) “A Bayesian Networks Structure Learning and Reasoning-Based Byproduct Gas Scheduling in Steel Industry” teaching methods to create a data-driven model based on probability relationships to determine adjustable gas user’s operational status and impact on gas tank levels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A ANDRELLO whose telephone number is (571)272-5209. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147